IN THE SUPREME COURT OF TEXAS
                                        NO. 22-1044

                                 IN RE STATE OF TEXAS

                          ON PETITION FOR WRIT OF MANDAMUS

ORDERED:

       On November 8, 2022, we stayed a temporary restraining order that extended
voting hours in Harris County to 8 p.m. on election day, explaining that voting should
“occur only as permitted by Texas Election Code Section 41.032.” No. 22-0997, In re
State (Nov. 8, 2022 order). In that same order, we directed that “[l]ater cast votes”—i.e.,
votes cast by persons who were not “inside or waiting to enter the polling place at 7 p.m.”
on election day—should be segregated. See TEX. ELEC. CODE § 41.032(a) (“A voter who
has not voted before the time for closing the polls is entitled to vote after that time if the
voter is inside or waiting to enter the polling place at 7 p.m.”).

       In this mandamus proceeding, which challenges Harris County election officials’
processing of the “later cast votes,” we grant the following temporary relief under Rule of
Appellate Procedure 52.10(b):

      Respondents are directed to conduct the canvass of the November 2022 election
       as required by the Election Code.

      As part of the canvass, respondents are ordered to separately identify in the vote
       tabulations the number of “later cast votes” for each candidate in each race and
       for or against each proposition, so that candidates, the parties, and this Court may
       ascertain whether the “later cast votes” would be outcome-determinative and so
       that the parties can assess the extent to which further litigation is warranted.

      Respondents are ordered to provide the Court with a copy of the canvass results,
       including the separately tabulated “later cast votes,” as soon as they are available.

The petition for writ of mandamus remains pending before this Court.
Done at the City of Austin, this Tuesday, November 22, 2022.



                                    BLAKE A. HAWTHORNE, CLERK
                                    SUPREME COURT OF TEXAS

                                    BY CLAUDIA JENKS, CHIEF DEPUTY CLERK